Citation Nr: 0714218	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-35 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1941 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  In August 
2004, the Board remanded for further development. 

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2007 for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for bilateral hearing loss in October 2000 
and the veteran did not appeal. 

2.  Evidence received since the October 2000 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied an 
application to reopen the claim for service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  New and material evidence having been submitted, the 
claim of service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Initially, in an April 1996 decision, the Board denied 
service connection for bilateral hearing loss.  An 
application to reopen his claim for bilateral hearing loss 
was denied in October 2000.  The veteran was informed of that 
decision and he did not file a timely appeal.  As such, the 
October 2000 decision denying the veteran's application to 
reopen a claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 
20.1103.  

In a communication received in June 2002, the veteran sought 
to reopen his claim for hearing loss.  To reopen the claim, 
the veteran must submit new and material evidence.  See 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 1996, the Board denied service connection for 
bilateral hearing loss because there was no showing of 
hearing loss in service or until many years after service 
discharge and there was no evidence of nexus between current 
hearing loss and service.  Subsequently, in October 2000, the 
RO denied an application to reopen service connection for 
bilateral hearing loss as the evidence duplicated previously 
considered evidence and was merely cumulative or redundant.  
The RO noted that there was no medial evidence linking 
current disability to service.       

The new evidence received since the October 2000 rating 
decision includes an October 2002 VA audiology examination 
report noting a diagnosis of bilateral sensorineural hearing 
loss and that it was "as likely as not that he suffered some 
hearing loss from military noise."  This evidence was not 
previously submitted to agency decision makers, bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The veteran has therefore 
presented new and material evidence to reopen the claim for 
service connection for bilateral hearing loss.  Accordingly, 
the petition to reopen is granted and consideration may be 
given to the entire evidence of record without regard to any 
prior denials.   
ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened.


REMAND

Additional development is necessary prior to final 
disposition of the claim. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  As indicated above, the 
October 2002 VA audiology examination report noted the 
examiner's conclusion that it was as likely as not that he 
suffered some hearing loss from military noise.  The examiner 
added that the veteran's very poor ability to recognize was 
surprising and that the validity could not be shown.  The 
examiner further recommended that an ENT examination should 
be considered to see if the veteran's medications were 
affecting his ability to comprehend or if he had a medical 
condition that should be addressed.  Therefore, the Board 
finds that further examination is necessary to fully explore 
the etiology of the veteran's current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for a 
VA audiology/ENT examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that bilateral 
hearing loss is causally or etiologically 
related to the veteran's period of active 
service.  The examiner should provide the 
rationale for the opinion provided and 
also specifically address the October 2002 
VA examiner's conclusion.  

2.	Then, the RO should readjudicate the claim 
for entitlement to service connection for 
bilateral hearing loss.  If the action 
remains adverse to the appellant, provide 
the appellant and his representative with 
a supplemental statement of the case and 
allow her an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


